Order entered January 9, 2015




                                            In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-13-00709-CR

                                WILLIAM AUTREY, Appellant

                                              V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 204th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F10-16130-Q

                                           ORDER
        The Court REINSTATES the appeal.
        On November 10, 2014, we ordered the trial court to make findings regarding why
appellant’s brief had not been filed. We received appellant’s brief, together with an extension
motion, on January 7, 2015. Therefore, in the interest of expediting the appeal, we VACATE
the November 10, 2014 order requiring findings.
        We GRANT the January 7, 2015 extension motion and ORDER appellant’s brief filed as
of the date of this order.
        We DENY appellant’s December 9, 2014 pro se motion to file a supplemental brief. See
Rudd v. State, 616 S.W.2d 623 (Tex. Crim. App. [Panel Op.] 1981).




                                                     /s/   LANA MYERS
                                                           JUSTICE